DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on February 19, 2021.
Claims 1, 10 and 19 have been amended. Claims 6, 15 and 24-25 have been canceled. Claim 26 has been newly added. 
Claims 1-5, 7-14, 16-23 and 26 have been examined. Claims 1-5, 7-14, 16-23 and 26 are allowed (Renumbered to claims 1-22).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 13, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments.

Double Patenting
The rejection of claims 1-25 on the ground of nonstatutory double patenting is withdrawn in view of the Terminal Disclaimer filed on February 19, 2021.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 10, 19 and 26 (Renumbered to claims 1, 9, 17 and 22) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 10, 19 and 26:
“receiving, by a server in the server cluster, a request from a client and checking the request for a version cookie indicating a client software version currently running on the client;
responsive to a determination that the server software version does not match the client software version, forwarding the request to one of the other servers in the server cluster that is running the server software version that matches the client software version; and
responsive to a determination that the client software version matches a previous server software version run by the server, initiating a software upgrade on the client instead of servicing the request, wherein initiating a software upgrade on the client further comprises instructions for: the server sending to the client a Client Out Of Sync Exception (COOSE) response including a new client software version, wherein only one COOSE response is sent to the client during the server cluster upgrade.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 10, 19 and 26. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Singh et al. (US Pat. No. 7,155,462)  	Singh set forth a method for enabling migration of clients to a specific version of a server-hosted application, where multiple software versions of the server-hosted application are installed on the network, such that clients using the application experience minimal downtime related to upgrades and revisions of the application.  When a new version of the application is to be deployed, a selected small portion of the clients is directed to the new version, to verify the functionality of that version, while the remaining clients use the previous version. If problems are discovered in the new version, the upgrade is terminated without impacting all of the clients. A register retains the identity of the clients and the version of the software with which each client is associated. The direction of the selected portion of clients to the new version of the software is done in a manner that can be completely transparent to the clients. However, Singh does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 10, 19 and 26.

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192